Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
This communication is in response to the RCE filed on 08/02/2021. Claims 1-18 are pending. Claims 19-52 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakai et al. (US20150313467A1, cited on record) in view of Naba (US20130016320A1, cited on record), and Davis (US20150338658A1).
Independent claim 1, Sakai teaches an ophthalmic diagnostic instrument (Figs. 1-7; [0060] “FIGS. 1 to 4 are diagrams illustrating a portable (movable) optical scanning ophthalmoscope as a fundus imaging apparatus according to an embodiment. In FIG. 1, reference numeral 1 denotes an optical scanning ophthalmoscope body as the main body of the apparatus”. [0067] “FIG. 5, the optical scanning ophthalmoscope of this embodiment can be used in a state of being mounted on a support 12”. [0070] “FIG. 5, the optical scanning ophthalmoscope of this embodiment can be used in a state of being mounted on a support 12”. [0074] “FIG. 7 is a block diagram illustrating a scanning optical system and a controller of the optical scanning ophthalmoscope according to the embodiment”); comprising:
a display (Fig. 7; Examiner note - the whole optical scanning ophthalmoscope device, comprises elements that display light towards the eye. [0078] “The infrared light Pa, the blue light B, the green light G, and the red light R are two-dimensionally deflected by the MEMS mirror 23. In addition, these light are guided to a relay lens 24, and are focused in the air as a light spot in a plane Er' conjugate to the fundus Er of the subject's eye E”) comprising:
at least one laser diode (Fig. 7; laser diode e.g. 20) configured to output a light beam comprising at least one wavelength of the visible spectrum ([0074] “The illumination light source 20 includes an infrared light source 20a that emits infrared light, a blue light source 20b that generates B light (blue light), a green light source 20g that generates G light (green light), and a red light source 20r that generates R light (red light). As each of these light sources, a light source having a high spatial coherence is used. Examples of such light source include a semiconductor laser (including wavelength tunable laser, super luminescent diode, etc.), a solid-state laser, a gas laser”. Examiner note – laser diode e.g. 20 has at least one wavelength of visible spectrum for blue light, green light, or red light:
a MEMS scanning mirror (Fig. 7; [0077] “The optical paths of, the blue light B, the green light G, and the red light R are combined by the reflecting mirror 20a'', the dichroic mirrors 20b'', 20g'', and 20r''. In addition, these light are guided to a beam splitter 22 and pass therethrough, and are guided to a MEMS mirror 23”) disposed to received said light beam, said MEMS scanning mirror configured to scan across an eye in synchronization with modulation of at least an intensity of the light beam to form an image in the eye ([0077] “these light are guided to a beam splitter 22 and pass therethrough, and are guided to a MEMS mirror 23. The MEMS mirror 23 functions as a two-axis optical scanner. In the embodiment, although the MEMS mirror is employed as the two-axis optical scanner, it is not so limited”. [0078] “the blue light B, the green light G, and the red light R are two-dimensionally deflected by the MEMS mirror 23. These light are guided to a relay lens 24, and are focused in the air as a light spot in a plane Er' conjugate to the fundus Er of the subject's eye E”. [0079] “The light aerially focused in the conjugate plane Er' passes through an objective lens 25 as a focusing lens, and is guided into the eye through the pupil Ep and the crystalline lens Ec of the subject's eye E. The light is then focused as a light spot Sp in the conjugate plane Er'' of the fundus Er conjugate to the conjugate plane Er'”. [0101] “While the blue light source 20b, the green light source 20g, and the red light source 20r are lighting, the MEMS mirror 23 is driven to draw the same scanning loci SL as the scanning locus loci on the occasion of forming the fundus image for observation” [0102] “the fundus Er is scanned with a white light spot Sp, which is visible light, in the same manner as in the observation mode. The reflected light of the white light spot Sp is received by the PD sensors 21b, 21g and 21r”. Examiner note – the MEMS mirrors scans/deflects across the eye in synchronization of the light beam to form an image in the eye, e.g. image formed from light spots in plane Er’/Er, from the blue light, green, red light deflected by the MEMS mirror or when the fundus is scanned with the white light spot Sp which is visible light. Additionally the prior art structure from the fig, 7, includes the MEMS scanning mirror e.g. 23 and light beams e.g. 20a, 20b, 20g, 20r same as claimed invention and therefore the MEMS mirror is intrinsic configured to scan in two dimensions across the eye in synchronization with modulation of at least an intensity of the light beams, this synchronization and modulation of the light is done by turning the system on to start scanning and then off when the scanning of the eye is done, which reads on the claim language), wherein the ophthalmic diagnostic instrument is configured to perform an ophthalmic measurement ([0103] “The fundus image forming unit 29 forms a color fundus image EGr based on the light receiving signals from the PD sensors 21b, 21g and 21r. The color fundus image EGr is stored in the built-in memory 29b”).
Sakai discloses a single mode optical fiber ([0074] “a device having a configuration in which light emitted from such lasers is combined on an optical fiber”) but does not explicitly teach a single mode optical fiber disposed to receive said light beam and direct said light beam;  a mirror disposed to received said light beam from said single mode fiber.
However, Naba related to an OCT system, further teaches a single mode optical fiber disposed to receive said light beam and direct said light beam (Fig. 2; [0024] “The radiation emitted by source 301 is coupled into input optical fiber 320 of single mode fiber optic coupler 330”); a mirror disposed to received said light beam from said single mode fiber ([0024] “the collimated reference light passes through a glass block 206 that functions as a dispersion compensation means for compensating the dispersion characteristics of the reference light and the observation light, and is reflected by a reference mirror 207”. Examiner note – mirror e.g. 207, receives light from a light source e.g. 201 via single mode optical fiber e.g. 202, through fiber e.g. 204). 
Therefore, Naba teaches a single mode optical fiber disposed to receive said light beam and direct said light beam; a mirror disposed to received said light beam from said single mode fiber as it enables guiding light output from light source through the optical fiber ([0024]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a single mode optical fiber disposed to receive said light beam and direct said light beam; a mirror disposed to received said light beam from said single mode fiber as taught by Naba into the system of Sakai, for the purpose of guiding light output from light source through the optical fiber (Naba, [0024]).
In the alternative that Sakai with Naba does not explicitly disclose said MEMS scanning mirror configured to scan across an eye in synchronization with modulation of at least an intensity of the light beam, the claim is obvious further in view of Davis. 
Davis further teaches MEMS scanning mirror configured to scan across an eye in synchronization with modulation of at least an intensity of the light beam (Figs. 4A-4B; [0093] “Scanner apparatus 50 uses a MEMS scanner device 52 that actuates a mirror 54 to change its angle in the plane for scanning the modulated laser light”). 
Therefore, Davis further teaches MEMS scanning mirror configured to scan across an eye in synchronization with modulation of at least an intensity of the light beam, as it enables versatile arrangements of scanning, beam width adjustment, and related optical components in a near-eye imaging arrangement ([0007]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the system from Sakai, to have said MEMS scanning mirror configured to scan across an eye in synchronization with modulation of at least an intensity of the light beam, according to the teaching from Davis, for the purpose to have versatile arrangements of scanning, beam width adjustment, and related optical components in a near-eye imaging arrangement (Davis, [0007]).

Claim 2, Sakai, Naba, Davis combination teaches the invention as set forth in Claim 1, wherein said at least one laser diode comprises a plurality of laser diodes (Sakai; [0074] “The illumination light source 20 includes, a blue light source 20b that generates B light (blue light), a green light source 20g that generates G light (green light), and a red light source 20r that generates R light (red light).
Claim 4, Sakai, Naba, Davis combination teaches the invention as set forth in Claim 1, except further comprising processing circuitry configured to perform diagnostic testing.
However, Sakai in another embodiment discloses comprising processing circuitry configured to perform diagnostic testing (Figs. 35-36; [0193-0194], [0210] “When OCT measurement is performed for both the left eye and the right eye of the subject, especially, if different settings are applied to the left and right eyes, setting information for the left eye (left-eye setting information), and setting information for the right eye (right-eye setting information) may be provided separately”. [0211] “When the fundus imaging apparatus 100 is shared by two or more subjects, especially, if different settings are applied to the subjects, individual setting information may be provided for each of the subjects. The setting information is created based on, for example, examination results and/or diagnosis results for the subject's eye obtained in the past”).
Therefore, Sakai teaches in another embodiment teaches comprising processing circuitry configured to perform diagnostic testing as it enables provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing ([0013]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have comprising processing circuitry configured to perform diagnostic testing as taught by Sakai from embodiment in Fig. 35-36 into the system of embodiment in Fig. 7 from Sakai, for the purpose of  provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing (Sakai, [0013]).
Claim 5, Sakai, Naba, Davis combination teaches the invention as set forth in Claim 4, except wherein the diagnostic testing comprises visual acuity testing.
However, Sakai in another embodiment discloses wherein the diagnostic testing comprises visual acuity testing (Figs. 35-36; [0202] “The setting information indicates the contents of settings of predetermined items related to the optical unit 110 and the data processor 230. The setting information includes setting contents related to at least one of the following items: (1) fixation position; (2) scan pattern; (3) focus position; (4) diopter correction”. [0206] “The "diopter correction" indicates conditions applied to diopter correction. Specifically, examples of the diopter correction includes a value indicating the refractive power (visual acuity) of the subject's eye E, information indicating the position of the objective lens 119, and the like”).
Therefore, Sakai teaches in another embodiment teaches wherein the diagnostic testing comprises visual acuity testing as it enables provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing ([0013]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the diagnostic testing comprises visual acuity testing as taught by Sakai from embodiment in Fig. 35-36 into the system of embodiment in Fig. 7 from Sakai, for the purpose of  provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing (Sakai, [0013]).
Claim 6, Sakai, Naba, Davis combination teaches the invention as set forth in Claim 4, except wherein the diagnostic testing comprises visual field testing.
However, Sakai in another embodiment discloses wherein the diagnostic testing comprises visual field testing (Figs. 35-36; [0179] “The flat panel display 125 displays information under the control of a controller 210. The information displayed on the flat panel display 125 includes various indicators to be presented to the subject's eye E. Examples of such indicators include a fixation target for visual fixation of the subject's eye E. The flat panel display 125 may also display information such as instructions on a test and the like”. [0202] “The setting information indicates the contents of settings of predetermined items related to the optical unit 110 and the data processor 230. The setting information includes setting contents related to at least one of the following items: (1) fixation position; (2) scan pattern; (3) focus position; (4) diopter correction”. [0203] “The "fixation position" indicates a direction in which the vision of the subject's eye E is fixed, i.e., the site of the subject's eye E where OCT measurement is performed. Examples of the fixation position include a fixation position for performing OCT measurement of the macula and around it, a fixation position for performing OCT measurement of the optic disc and around it, a fixation position for performing OCT measurement of the macula, the optic disc, and around them, and the like. It is also possible to set a fixation position corresponding to an arbitrary portion of the subject's eye E. The fixation position includes, for example, information indicating the display position of a fixation target (the position of pixels) on the flat panel display 125”).
Therefore, Sakai teaches in another embodiment teaches wherein the diagnostic testing comprises visual field testing as it enables provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing ([0013]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the diagnostic testing comprises visual field testing as taught by Sakai from embodiment in Fig. 35-36 into the system of embodiment in Fig. 7 from Sakai, for the purpose of  provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing (Sakai, [0013]).
Claim 8,   Sakai, Naba, Davis combination teaches the invention as set forth in Claim 7, except further comprising an eye tracking system configured to track the eye to identify eye deviation.
However, Sakai in another embodiment discloses comprising an eye tracking system configured to track the eye to identify eye deviation (Figs. 35-36; [0192] “If the front image acquisition optical system is provided, it is possible to perform automatic tracking. The automatic tracking is intended to move the optical unit 110 in accordance with the movement of the subject's eye E. For performing the automatic tracking, alignment and focusing are performed in advance. For example, the automatic tracking is performed as follows. First, a moving image of the subject's eye E is captured by the front image acquisition optical system. The data processor 230 sequentially analyzes frames of the moving image to monitor the movement (change in position) of the subject's eye E”). 
Therefore, Sakai teaches in another embodiment teaches comprising an eye tracking system configured to track the eye to identify eye deviation as it enables provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing ([0013]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have comprising an eye tracking system configured to track the eye to identify eye deviation as taught by Sakai from embodiment in Fig. 35-36 into the system of embodiment in Fig. 7 from Sakai, for the purpose of  provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing (Sakai, [0013]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20150313467A1, cited on record), Naba (US20130016320A1, cited on record), Davis (US20150338658A1)  as applied to claim 1 above, and further in view of Francis et al. (US20120257166A1, cited on record).
Claim 3, Sakai, Naba, Davis teaches the invention as set forth in Claim 1, wherein said MEMS scanning mirror is configured to raster scan across an eye in synchronization with  the modulation of at least the intensity of the light beam to form an image in the eye (Sakai; Fig. 7, [0077] “these light are guided to a beam splitter 22 and pass therethrough, and are guided to a MEMS mirror 23. The MEMS mirror 23 functions as a two-axis optical scanner. In the embodiment, although the MEMS mirror is employed as the two-axis optical scanner, it is not so limited”. Examiner note – the MEMS mirrors scans the eye in synchronization of the light beam to form an image in the eye, e.g. image formed from light spots in plane Er’/Er, from the blue light, green, red light deflected by the MEMS mirror. Additionally the prior art structure from the fig, 7, includes the MEMS scanning mirror e.g. 23 and light beams e.g. 20a, 20b, 20g, 20r same as claimed invention and therefore the MEMS mirror is intrinsic configured to scan in two dimensions across the eye in synchronization with modulation of at least an intensity of the light beams, this synchronization and modulation of the light is done by turning the system on to start scanning and then off when the scanning of the eye is done, which meets the broad functional language).
However, in the alternative that Sakai, Naba does not explicitly disclose wherein said MEMS scanning mirror is configured to raster scan across an eye in synchronization with modulation of the light beam to form an image in the eye.
Further, Francis teaches wherein said MEMS scanning mirror is configured to raster scan across an eye in synchronization with modulation of the light beam to form an image in the eye (Fig. 16; MEMS scanning mirror e.g. 300; [00083] “a two-dimensional scan of the retina 118 of a patient's eye 110 is performed by scanning the illumination beams 210 over the retina 118 in two dimensions. As discussed above, two or more illumination beams 210 in each dimension may be used to achieve a fast, high resolution, wide angle scan. The 2D MEMS scanning mirror 300 implements a "raster" scan by "tilting" over its range of angular motion 320 in both dimensions. In one example, the scanning minor 300 has a fast dimension and a slow dimension, as is the case in conventional television raster scanning”).
Therefore, Francis further teaches wherein said MEMS scanning mirror is configured to raster scan across an eye in synchronization with modulation of the light beam to form an image in the eye as it enables achieving a fast, high resolution, wide angle scan ([0083]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein said MEMS scanning mirror is configured to raster scan across an eye in synchronization with modulation of the light beam to form an image in the eye as taught by Francis into the system of Sakai, Naba for the purpose of achieving a fast, high resolution, wide angle scan (Francis, [0083).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20150313467A1, cited on record), Naba (US20130016320A1, cited on record), Davis (US20150338658A1)  as applied to claim 1 above, and further in view of Nozato et al. (US20170206657A1).
Claim 7, Sakai, Naba, Davis combination teaches the invention as set forth in Claim 1, further comprising a confocal ophthalmoscope receiving reflected light from the eye (Sakai; Fig. 7; a fundus imaging apparatus includes a scanning optical system, a control circuit, and an image forming unit. The scanning optical system scans a fundus of a subject's eye with light from a light source, and receives return light from the fundus by a light receiver).
However, Nozato further teaches comprising a confocal ophthalmoscope receiving reflected light from the eye (Fig. 1; [0057] “detector 114 may detect reflections or fluorescence associated with the scanning spot. The detection system may make use confocal microscopy techniques in which an aperture associated with the scanning spot is used to increase the resolution and/or contrast of the detection system”. [0063] “The position detection system may be an image-based eye tracking process for an AO-SLO such as ophthalmoscope 100. The process may be implemented in a real-time AO-SLO system and may work well with high-contrast images such as cone mosaic structure of the retina”).
Therefore, Nozato teaches comprising a confocal ophthalmoscope receiving reflected light from the eye as it enables a method of imaging a scanning area of a subject by scanning imaging light over periods of time on the scanning area of the subject ([0009]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have comprising a confocal ophthalmoscope receiving reflected light from the eye as taught by Nozato into the system of Sakai, Naba for the purpose of having a method of imaging a scanning area of a subject by scanning imaging light over periods of time on the scanning area of the subject (Nozato, [0009]).
Claims 9, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20150313467A1, cited on record), Naba (US20130016320A1, cited on record), Davis (US20150338658A1) as applied to claim 1 above, and further in view of Moidu et al. (US20090180169A1, cited on record).
Claim 9, Sakai, Naba, Davis combination teaches the invention as set forth in Claim 1, wherein the MEMS scanning mirror comprises: an elongate mirror having a reflective surface having an elongate cross-section for receiving said beam, said elongate cross-section having a minor axis and a major axis, said elongate mirror having an aperture size that is longer along the major axis than along the minor axis; a first actuator configured to rotate the mirror about the major axis; and a second actuator configured to rotate the mirror about the minor axis.
Sakai, Naba teaches the MEMS scanning mirror ([0077] “these light are guided to a beam splitter 22 and pass therethrough, and are guided to a MEMS mirror 23), but does not explicitly teach wherein the MEMS scanning mirror comprises: an elongate mirror having a reflective surface having an elongate cross-section for receiving said beam, said elongate cross-section having a minor axis and a major axis, said elongate mirror having an aperture size that is longer along the major axis than along the minor axis; a first actuator configured to rotate the mirror about the major axis; and a second actuator configured to rotate the mirror about the minor axis.
However, Moidu teaches wherein the MEMS scanning mirror (Fig. 2A-D; [0002] “multi-layer stacked micro-electro-mechanical (MEMS) mirror, and in particular to a MEMS mirror pivotable about two orthogonal axes”) comprises: an elongate mirror (Fig. 2D; e.g. 36; [0055] “A mirror 36 is patterned separately with a pedestal 37”) having a reflective surface having an elongate cross-section for receiving said beam (Fig. 1D; Examiner note - mirror e.g. 36 is an elongated mirror with an elongate cross section as shown by its shape, is a mirror capable of receiving a light beam), said elongate cross-section having a minor axis and a major axis Fig. 2C; [0054] “providing relatively low resistance to rotation about the Y-axis, but relatively higher resistance to rotation about the X-axis”. Examiner note – minor axis e.g. y-axis and major axis e.g. x-axis), said elongate mirror having an aperture size that is longer along the major axis than along the minor axis (Examiner note –  in Fig. 2D mirror 36 the aperture in the structure is at the sides at e.g. x-axis longer than the minor axis e.g. y-axis, both axis shown in Fig. 2B); a first actuator configured to rotate the mirror about the major axis (Fig. 2A-D; [0064] “A second comb actuator, comprised of the roll stators 24a and 24b and the roll rotors 31a and 31b, which provides roll about X-axis”); and a second actuator configured to rotate the mirror about the minor axis (Fig. 2A-D;[0064] “A first comb actuator, comprised of the tilt stators 23a and 23b and the tilt rotors 27, which provides tilt about a first axis, e.g. Y-axis”).
Therefore, Moidu teaches wherein the MEMS scanning mirror comprises: an elongate mirror having a reflective surface having an elongate cross-section for receiving said beam, said elongate cross-section having a minor axis and a major axis, said elongate mirror having an aperture size that is longer along the major axis than along the minor axis; a first actuator configured to rotate the mirror about the major axis; and a second actuator configured to rotate the mirror about the minor axis as it enables providing a biaxially pivoting MEMS micro-mirror device in which the electrode surfaces are separate from the mirrored platform providing a large tilt angle, which is easily controllable and highly accurate ([0006]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the MEMS scanning mirror comprises: an elongate mirror having a reflective surface having an elongate cross-section for receiving said beam, said elongate cross-section having a minor axis and a major axis, said elongate mirror having an aperture size that is longer along the major axis than along the minor axis; a first actuator configured to rotate the mirror about the major axis; and a second actuator configured to rotate the mirror about the minor axis as taught by Moidu into the system of Sakai, Naba for the purpose of providing a biaxially pivoting MEMS micro-mirror device in which the electrode surfaces are separate from the mirrored platform providing a large tilt angle, which is easily controllable and highly accurate (Moidu, [0006]).
Claim 15, Sakai, Naba, Davis, Moidu combination teaches the invention as set forth in Claim 9, except further comprising processing circuitry configured to perform visual acuity testing.
However, Sakai in another embodiment discloses further comprising processing circuitry configured to perform visual acuity testing (Figs. 35-36; [0202] “The setting information indicates the contents of settings of predetermined items related to the optical unit 110 and the data processor 230. The setting information includes setting contents related to at least one of the following items: (1) fixation position; (2) scan pattern; (3) focus position; (4) diopter correction”. [0206] “The "diopter correction" indicates conditions applied to diopter correction. Specifically, examples of the diopter correction includes a value indicating the refractive power (visual acuity) of the subject's eye E, information indicating the position of the objective lens 119, and the like”).
Therefore, Sakai teaches in another embodiment teaches further comprising processing circuitry configured to perform visual acuity testing as it enables provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing ([0013]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further comprising processing circuitry configured to perform visual acuity testing as taught by Sakai from embodiment in Fig. 35-36 into the system of embodiment in Fig. 7 from Sakai, for the purpose of  provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing (Sakai, [0013]).
Claim 16, Sakai, Naba, Davis, Moidu combination teaches the invention as set forth in Claim 9, except further comprising processing circuitry configured to perform visual field testing.
However, Sakai in another embodiment discloses further comprising processing circuitry configured to perform visual field testing (Figs. 35-36; [0179] “The flat panel display 125 displays information under the control of a controller 210. The information displayed on the flat panel display 125 includes various indicators to be presented to the subject's eye E. Examples of such indicators include a fixation target for visual fixation of the subject's eye E. The flat panel display 125 may also display information such as instructions on a test and the like”. [0202] “The setting information indicates the contents of settings of predetermined items related to the optical unit 110 and the data processor 230. The setting information includes setting contents related to at least one of the following items: (1) fixation position; (2) scan pattern; (3) focus position; (4) diopter correction”. [0203] “The "fixation position" indicates a direction in which the vision of the subject's eye E is fixed, i.e., the site of the subject's eye E where OCT measurement is performed. Examples of the fixation position include a fixation position for performing OCT measurement of the macula and around it, a fixation position for performing OCT measurement of the optic disc and around it, a fixation position for performing OCT measurement of the macula, the optic disc, and around them, and the like. It is also possible to set a fixation position corresponding to an arbitrary portion of the subject's eye E. The fixation position includes, for example, information indicating the display position of a fixation target (the position of pixels) on the flat panel display 125”).
Therefore, Sakai teaches in another embodiment teaches further comprising processing circuitry configured to perform visual field testing as it enables provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing ([0013]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further comprising processing circuitry configured to perform visual field testing as taught by Sakai from embodiment in Fig. 35-36 into the system of embodiment in Fig. 7 from Sakai, for the purpose of  provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing (Sakai, [0013]).
Claim 18, Sakai, Naba, Davis, Moidu combination teaches the invention as set forth in Claim 17, except further comprising an eye tracking system configured to track the eye to identify eye deviation.
However, Sakai in another embodiment discloses comprising an eye tracking system configured to track the eye to identify eye deviation (Figs. 35-36; [0192] “If the front image acquisition optical system is provided, it is possible to perform automatic tracking. The automatic tracking is intended to move the optical unit 110 in accordance with the movement of the subject's eye E. For performing the automatic tracking, alignment and focusing are performed in advance. For example, the automatic tracking is performed as follows. First, a moving image of the subject's eye E is captured by the front image acquisition optical system. The data processor 230 sequentially analyzes frames of the moving image to monitor the movement (change in position) of the subject's eye E”). 
Therefore, Sakai teaches in another embodiment teaches comprising an eye tracking system configured to track the eye to identify eye deviation as it enables provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing ([0013]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have comprising an eye tracking system configured to track the eye to identify eye deviation as taught by Sakai from embodiment in Fig. 35-36 into the system of embodiment in Fig. 7 from Sakai, for the purpose of  provide a fundus imaging apparatus capable of performing alignment and focusing without a dedicated optical system for projecting indicators of alignment and focusing (Sakai, [0013]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20150313467A1, cited on record), Naba (US20130016320A1, cited on record), Davis (US20150338658A1), Moidu et al. (US20090180169A1, cited on record) as applied to claim 9 above, and further in view of Keller et al. (US7203425B1, cited on record).
Claim 10, Sakai, Naba, Davis combination teaches the invention as set forth in Claim 9, wherein the width of the mirror along the minor axis is between 1.5 and 2.0 mm, and wherein the length of  the mirror along the major axis is between 2.5 and 3.0 mm.
However, Keller discloses wherein the width of the mirror along the minor axis is between 1.5 and 2.0 mm, and wherein the length of the mirror along the major axis is between 2.5 and 3.0 mm (Fig. 9; [Col. 9;45:49] “a micro-mirror assembly package made in accordance with the invention included a mirror portion which measured approximately 3 mm x 4 mm in width and length”).
Keller discloses the claimed invention except for the mirror having width between 1.5 and 2.0mm and length 2.5 and 3.0 mm, but it is close enough to mirror width of 1.5 and 2.00mm and length of 2.5 and 3.0 mm as claimed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to achieve the mirror width of 1.5 and 2.00mm and length of 2.5 and 3.0 mm, as it enables a micro-mirror, or any other device that changes the direction of the light beam without changing the orientation of the light emitter and includes an actuator to permit steering the light beam, the beam steering device being controllable by predetermined control signals ([Col. 1;42:46]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20150313467A1, cited on record), Naba (US20130016320A1, cited on record), Davis (US20150338658A1), Moidu et al. (US20090180169A1, cited on record)  as applied to claim 9 above, and further in view of Erlich (US20150204650, cited on record).
Claim 12, Sakai, Naba, Davis, Moidu combination teaches the invention as set forth in Claim 9, except wherein the MEMS scanning mirror is mounted on a rotatable gimbal.
However, Erlich teaches wherein the MEMS scanning mirror is mounted on a rotatable gimbal (Fig. 1-3; [0023] “Scanning assembly 20 may typically be produced from a semiconductor wafer by MEMS micro-fabrication processes, in which the borders of mirror 26, gimbal 24”. Examiner note – the MEMS mirror 26 is shown mounted on a gimbal structure 24).
Therefore, Erlich teaches a MEMS scanning mirror is mounted on a rotatable gimbal as it enables mechanical apparatus, which includes a base and a moving element, which is mounted to rotate about an axis relative to the base ([0006]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have MEMS scanning mirror is mounted on a rotatable gimbal as taught by Erlich with the system combination of Sakai, Naba, Moidu, for the purpose of having a mechanical apparatus, which includes a base and a moving element, which is mounted to rotate about an axis relative to the base (Erlich; [0006]).
Claim 13, Sakai, Naba, Davis, Moidu teaches the invention as set forth in Claim 12, except wherein said rotatable gimbal is capable of rotating the MEMS scanning mirror through a mechanical range of between +/- 5° to +/-100 about the minor axis.
However, Erlich teaches a rotatable gimbal is capable of rotating the MEMS scanning mirror through a mechanical range of between +/- 5° to +/-10° about the minor axis (Fig. 1-3; [0023] “Scanning assembly 20 may typically be produced from a semiconductor wafer by MEMS micro-fabrication processes, in which the borders of mirror 26, gimbal 24”. [0029] “FIG. 3 is a plot showing calculated capacitance curves 80, 82, 84, 86, 88 as a function of rotation angle of gimbal 24 relative to frame 22, in accordance with an embodiment of the present invention”. Examiner note – the MEMS mirror 26 is shown mounted on a gimbal structure 24, in Fig. 3 the graph shows the rotation angles from a range of -25 to +25 of the gimbal e.g. 24 with respect of the capacitance, therefore the claim range is met).
Therefore, Erlich teaches a rotatable gimbal is capable of rotating the MEMS scanning mirror through a mechanical range of between +/- 5° to +/-10° about the minor axis as it enables the sensing circuit is configured to output, responsively to the sensed capacitance, an indication of an angle of rotation of the moving element relative to the base ([0010]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a rotatable gimbal is capable of rotating the MEMS scanning mirror through a mechanical range of between +/- 5° to +/-10° about the minor axis as taught by Erlich with the system combination of Sakai, Naba, Moidu, for the purpose of having the sensing circuit is configured to output, responsively to the sensed capacitance, an indication of an angle of rotation of the moving element relative to the base (Erlich; [0010]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20150313467A1, cited on record), Naba (US20130016320A1, cited on record), Moidu et al. (US20090180169A1, cited on record)  as applied to claim 9 above, and further in view of Lee et al. (US20030090172A1, cited on record).
Claim 14, Sakai, Naba, Davis, Moidu combination teaches the invention as set forth in Claim 9, except wherein the elongate mirror comprises an elliptical mirror having an elliptical cross-section. 
However, Lee wherein the elongate mirror comprises an elliptical mirror having an elliptical cross-section ([0034] “FIG. 2A illustrates a top view of one embodiment of a MEMS mirror device 110 for a MEMS mirror array of FIG. 1.  Referring to FIG. 2A, MEMS mirror device 110 illustrates an elliptical mirror component 101”).
Therefore, Lee teaches wherein the elongate mirror comprises an elliptical mirror having an elliptical cross-section as it enables of having an angular range of motion with respect to an axis ([0036]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the elongate mirror comprises an elliptical mirror having an elliptical cross-section as taught by Lee with the system combination of Sakai, Naba, Moidu, for the purpose of having having an angular range of motion with respect to an axis (Lee; [0036]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20150313467A1, cited on record), Naba (US20130016320A1, cited on record), Davis (US20150338658A1), Moidu et al. (US20090180169A1, cited on record)  as applied to claim 9 above, and further in view of Nozato et al. (US20170206657A1, cited on record).
Claim 17, Sakai, Naba, Davis, Moidu combination teaches the invention as set forth in Claim 9, further comprising a confocal ophthalmoscope receiving reflected light from the eye (Sakai; Fig. 7; a fundus imaging apparatus includes a scanning optical system, a control circuit, and an image forming unit. The scanning optical system scans a fundus of a subject's eye with light from a light source, and receives return light from the fundus by a light receiver).
However, Nozato further teaches comprising a confocal ophthalmoscope receiving reflected light from the eye (Fig. 1; [0057] “detector 114 may detect reflections or fluorescence associated with the scanning spot. The detection system may make use confocal microscopy techniques in which an aperture associated with the scanning spot is used to increase the resolution and/or contrast of the detection system”. [0063] “The position detection system may be an image-based eye tracking process for an AO-SLO such as opthalmoscope 100. The process may be implemented in a real-time AO-SLO system and may work well with high-contrast images such as cone mosaic structure of the retina”).
Therefore, Nozato teaches comprising a confocal ophthalmoscope receiving reflected light from the eye as it enables a method of imaging a scanning area of a subject by scanning imaging light over periods of time on the scanning area of the subject ([0009]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have comprising a confocal ophthalmoscope receiving reflected light from the eye as taught by Nozato into the system of Sakai, Naba, Moidu for the purpose of  having a method of imaging a scanning area of a subject by scanning imaging light over periods of time on the scanning area of the subject (Nozato, [0009]).
Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 4, 5th Par. “Applicant respectfully submits that the Office Action does not establish that Sakai and Naba, alone or in combination, teach or suggest a “MEMS scanning mirror configured to scan across an eye in synchronization with modulation of at least an intensity of the light beam to form an image in the eye,” as recited in Claim 1”
Examiner respectfully disagrees since Sakai discloses this feature as mentioned above in para. ([0077] “The MEMS mirror 23 functions as a two-axis optical scanner. In the embodiment, although the MEMS mirror is employed as the two-axis optical scanner, it is not so limited”. [0078] “the blue light B, the green light G, and the red light R are two-dimensionally deflected by the MEMS mirror 23. These light are guided to a relay lens 24, and are focused in the air as a light spot in a plane Er' conjugate to the fundus Er of the subject's eye E”. [0079] “The light aerially focused in the conjugate plane Er' passes through an objective lens 25 as a focusing lens, and is guided into the eye through the pupil Ep and the crystalline lens Ec of the subject's eye E. The light is then focused as a light spot Sp in the conjugate plane Er'' of the fundus Er conjugate to the conjugate plane Er'”. [0101] “While the blue light source 20b, the green light source 20g, and the red light source 20r are lighting, the MEMS mirror 23 is driven to draw the same scanning loci SL as the scanning locus loci on the occasion of forming the fundus image for observation” [0102] “the fundus Er is scanned with a white light spot Sp, which is visible light, in the same manner as in the observation mode. The reflected light of the white light spot Sp is received by the PD sensors 21b, 21g and 21r”. Examiner note – the MEMS mirrors scans/deflects across the eye in synchronization of the light beam to form an image in the eye, e.g. image formed from light spots in plane Er’/Er, from the blue light, green, red light deflected by the MEMS mirror or when the fundus is scanned with the white light spot Sp which is visible light. Additionally the prior art structure from the fig, 7, includes the MEMS scanning mirror e.g. 23 and light beams e.g. 20a, 20b, 20g, 20r same as claimed invention and therefore the MEMS mirror is intrinsic configured to scan in two dimensions across the eye in synchronization with modulation of at least an intensity of the light beams, this synchronization and modulation of the light is done by turning the system on to start scanning and then off when the scanning of the eye is done, which reads the claim language).
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In Addition to the argument, Claim 1 is further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakai et al. (US20150313467A1, cited on record) in view of Naba (US20130016320A1, cited on record), and Davis (US20150338658A1).

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 11, the prior art from record fails to teach the elements recited in claim 11, as follows:
wherein the first actuator is configured to repeatedly rotate the mirror about the major axis through a mechanical range of between +/-12° and +/-200 at a frequency of between 2,000-10,000 Hz, and wherein the second actuator is configured to repeatedly rotate the mirror about the minor axis through a mechanical range of between +/-80 and +/- 12° at a frequency of 20-120 Hz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             /MARIN PICHLER/Primary Examiner, Art Unit 2872